ON MOTION FOR REHEARING.
The decision in Doming v. Stanley, 162 Ga. 211 (133 S. E. 245), does not require a different result in the present case. In that case the statutory school authorities were plaintiffs in error, and did not raise the question in this court as to whether the deed was void for indefiniteness of description, or otherwise attack the description contained in such deed. No decision having been invoked and none having been made in that case, the rulings therein are not authority in the present case as to such question. If the judgment *391in that case should be considered as res judicata or estoppel as to the validity of the deed, that question, under the facts of the present case, could be raised only by pleading the judgment.